Exhibit 10.03

 

MEMBERSHIP INTERESTS PURCHASE AGREEMENT

 

THIS MEMBERSHIP INTERESTS PURCHASE AGREEMENT (this “Agreement”), dated as of the
7th day of February, 2005, is made by and between Apollo Resources
International, Inc., a Utah corporation (“Buyer”), and SW Energy Investments,
Inc., a Texas corporation (“Seller”).

 

RECITALS:

 

A.            Seller currently owns an aggregate one hundred percent (100%)
membership interest in OGC Pipeline, LLC, an Oklahoma limited liability company
(the “Company”).

 

B.            Buyer wishes to pay Seller the sum of FOUR MILLION DOLLARS
($4,000,000.00) in the form of the Buyer’s Common Stock as consideration for the
purchase of Seller’s entire membership interests in the Company, its capital
accounts, all rights represented by such membership interests, and all goodwill
associated therewith (the “Interests”).

 

C.            Seller wishes to sell the Interests to Buyer upon the terms and
subject to the conditions set forth in this Agreement.

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, and covenants hereinafter set forth, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.             SALE AND PURCHASE.  Subject to the terms and conditions herein
set forth, and in reliance upon the representations, warranties and covenants
contained herein, Buyer agrees to purchase the Interests from Seller, and Seller
agrees to sell the Interests to Buyer.

 

2.             PURCHASE PRICE.   The purchase price for the Interests shall be
the sum of FOUR MILLION DOLLARS in the form of the Buyer’s Common stock valued
at the close of market Monday, February 7, 2005.

 

3.             REPRESENTATIONS AND WARRANTIES OF SELLER. Seller hereby
represents and warrants to Buyer that:

 

a.               Seller is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Texas, and has all requisite
power and authority to enter into, perform and carry out all of its duties and
obligations in the transaction contemplated by this Agreement.

 

b.              Seller is the sole legal and beneficial owner of the Interests,
free and clear of any and all liens, claims, and encumbrances, with full power
to transfer the same as contemplated herein.

 

1

--------------------------------------------------------------------------------


 

c.               Seller is not party or bound by a contract, promissory note,
agreements, commitment, or obligation, creating or securing indebtedness,
obligations, or liabilities, a breach or default of which would be triggered by
Seller’s execution, delivery or performance of this Agreement.

 

4.             REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER. Buyer hereby
represents, warrants and covenants to Seller that:

 

a.               Buyer is a corporation duly incorporated, validly existing in
good standing under the laws of the State of Utah, and has all requisite power
and authority to enter into, perform and carry out all of its duties and
obligations in the transaction contemplated by this Agreement.

 

b.              This Agreement is (or will be when executed and delivered
pursuant hereto) the legal, valid and binding obligation of Buyer, enforceable
in accordance with its terms.

 

c.               Neither the execution and delivery of this Agreement by Buyer,
nor Buyer’s compliance with any of the terms and provisions of this Agreement,
nor the consummation of the transactions contemplated hereby, will conflict with
or result in a violation of, or constitute a material default under any other
agreement, contract or commitment to which it is a party; nor will the
performance by Buyer of its obligations hereunder violate any judgment, order,
injunction, decree, regulation or ruling of any court or governmental authority
to which Buyer is subject.

 

5.             ENTIRE AGREEMENT; AMENDMENTS. Each of the parties represents that
no promise or agreement which is not expressed in this Agreement has been made
to such party in executing this Agreement, and none of the parties is relying
upon any statement or representation not contained in this Agreement. This
Agreement constitutes the entire understanding among the parties hereto relative
to the subject matter hereof, superseding any and all prior agreements,
arrangements, and understandings, written or oral, between the parties. This
Agreement may be amended only by a written instrument signed by the parties.

 

6.             BINDING EFFECT. This Agreement and all of the provision hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. This Agreement may be transmitted
between Seller and Buyer by facsimile machine. The faxed signatures shall
constitute original signatures, and the faxed Agreement containing the
signatures, original or faxed, of all the parties is binding upon the parties.

 

7.             GOVERNING LAW. This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas, without reference to its
conflict of laws rules.

 

2

--------------------------------------------------------------------------------


 

8.             SEVERABILITY. If any provision of this Agreement is held to be
invalid or unenforceable by any court of competent jurisdiction, it is the
intent of the parties that all other provisions of this Agreement be construed
to remain fully valid, enforceable and binding on the parties.

 

9.             COVENANT OF GOOD FAITH AND FAIR DEALING. With regard to their
respective obligations and commitments under this Agreement, each of Buyer and
Seller covenants that it shall act in good faith and deal fairly with the other
party.

 

10.          REASONABLE COOPERATION. Each party hereto agrees to execute and
deliver such instruments and take such other action as the other party may
reasonably request in order to carry out the intent of this Agreement.

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement as of the date first above written.

 

 

 

FOR THE SELLER:

 

 

 

SW ENERGY INVESTMENTS, INC.

 

 

 

 

 

/s/ Peter S. Knollenberg

 

 

Peter S. Knollenberg

 

Director

 

 

 

 

 

 

 

FOR THE BUYER:

 

 

 

APOLLO RESOURCES INTERNATIONAL, INC.

 

 

 

 

 

/s/ Dennis G. McLaughlin

 

 

Dennis G. McLaughlin

 

Chief Executive Officer

 

3

--------------------------------------------------------------------------------


 

Exhibit A



BILL OF SALE AND ASSIGNMENT

 

THIS BILL OF SALE AND ASSIGNMENT (this “Bill of Sale”), dated as of February
     , 2005 (the “Closing Date”), is made and delivered by and between Apollo
Resources International, Inc. (“Buyer”), and SW Energy Investments, Inc.
(“Seller”).  This Bill of Sale is being executed and delivered pursuant to the
terms of that certain Membership Interests Purchase Agreement, dated as of the
Closing Date (the “Purchase Agreement”), by and among Seller and Buyer. 
Capitalized terms used in this Bill of Sale and not otherwise defined shall have
the meanings assigned in the Agreement.

 

Recitals

 

A.            Seller is the owner of an undivided one hundred percent (100%)
membership interest in OGC Pipeline, LLC, an Oklahoma limited liability company
(“Company”).

 

B.            Seller desires to assign to Buyer his entire one hundred percent
(100%) membership interest in Company, including all of its related rights and
capital accounts and all associated goodwill.

 

C.            Buyer desires to accept such assignment and pay Seller the agreed
upon Purchase Price therefor established in the Purchase Agreement.

 

Agreement

 

IN CONSIDERATION OF the foregoing premises, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.             Seller hereby assigns, transfers, conveys, and sells to Buyer,
Seller’s entire one hundred percent (100%) membership interest in Company,
together with Seller’s related capital account, all rights represented by such
membership interest, and all goodwill associated therewith (collectively, the
“Interest”).

 

2.             Seller hereby represents, warrants and certifies to Buyer that on
or before the date hereof, Seller has delivered to Company all Company property
in its possession or control or to which it has had access during its
association with the Company, and that it has retained no copy thereof.

 

3.             Seller hereby acknowledges receipt of the Buyer’s certificate for
shares of the Buyer’s Common stock which is agreed by the parties to be equal to
FOUR MILLION DOLLARS ($4,000,000.00) Purchase Price due and payable as of the
Closing Date.

 

4

--------------------------------------------------------------------------------


 

4.             Each party shall promptly execute and deliver to the other party
all such further instruments, assignments, assurances and other documents as
such party may reasonably request in connection with its performance under this
Bill of Sale and the transactions contemplated hereby and by the Purchase
Agreement.

 

5.             Seller, for itself and its personal representatives and assigns,
covenants and agrees to warrant and defend the transfer, assignment and
conveyance of the Interest and Buyer’s title thereto.

 

7.             This Bill of Sale shall be governed by and construed in
accordance with the laws of the Texas, and shall inure to the benefit of and be
binding upon the parties hereto, their heirs, personal representatives,
successors and assigns.

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Bill of
Sale effective as of the day and year first written above.

 

 

 

FOR THE SELLER:

 

 

 

SW ENERGY INVESTMENTS, INC.

 

 

 

 

 

/s/ Peter S. Knollenberg

 

 

Peter S. Knollenberg

 

Director

 

 

 

 

 

 

 

FOR THE BUYER:

 

 

 

APOLLO RESOURCES INTERNATIONAL, INC.

 

 

 

 

 

/s/ Dennis G. McLaughlin, III

 

 

Dennis G. McLaughlin, III

 

Chief Executive Officer

 

5

--------------------------------------------------------------------------------